IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SCOTT LEE STARON, D/B/A LEE'S                : No. 620 MAL 2015
METAL ROOF COATINGS & PAINTING,              :
                                             :
                   Petitioner                : Petition for Allowance of Appeal from
                                             : the Order of the Commonwealth Court
                                             :
            v.                               :
                                             :
                                             :
WORKERS' COMPENSATION APPEAL                 :
BOARD (FARRIER),                             :
                                             :
                   Respondents               :


                                        ORDER



PER CURIAM

     AND NOW, this 1st day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Eakin did not participate in the decision of this matter.